Name: Commission Regulation (EC) No 958/2002 of 5 June 2002 on the sale by tender of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy
 Date Published: nan

 Avis juridique important|32002R0958Commission Regulation (EC) No 958/2002 of 5 June 2002 on the sale by tender of beef held by certain intervention agencies Official Journal L 148 , 06/06/2002 P. 0009 - 0012Commission Regulation (EC) No 958/2002of 5 June 2002on the sale by tender of beef held by certain intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 28(2) thereof,Whereas:(1) The application of intervention measures in respect of beef has created stocks in several Member States. In order to prevent an excessive prolongation of storage, part of these stocks should be sold by tender.(2) The sale should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies and repealing Regulation (EEC) No 216/69(3), as last amended by Regulation (EC) No 2417/95(4), subject to certain special exceptions which are necessary.(3) With a view to ensuring a regular and uniform tendering procedure, measures should be taken in addition to those laid down in Article 8(1) of Regulation (EEC) No 2173/79.(4) Provision should be made for derogations from Article 8(2)(b) of Regulation (EEC) No 2173/79 in view of the administrative difficulties which the application of that point is creating in the Member States concerned.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee of Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. The sale shall take place of approximately:- 500 tonnes of bone-in hindquarters held by the Spanish intervention agency,- 1000 tonnes of bone-in hindquarters held by the Italian intervention agency,- 500 tonnes of bone-in hindquarters held by the German intervention agency,- 500 tonnes of bone-in hindquarters held by the Austrian intervention agency,- 49 tonnes of bone-in hindquarters held by the Netherlands intervention agency.Detailed information concerning quantities is given in Annex I.2. Subject to the provisions of this Regulation the products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2173/79, in particular Titles II and III thereof.Article 21. Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, the provisions of and Annexes to this Regulation shall serve as a general notice of invitation to tender.The intervention agencies concerned shall draw up a notice of invitation to tender which shall include the following:(a) the quantities of beef put up for sale, and(b) the deadline and place for submitting tenders.2. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II to this Regulation. The intervention agencies shall, in addition, display the notice referred to in paragraph 1 at their head offices and may publish it in other ways.3. For each product mentioned in Annex I the intervention agencies concerned shall sell first the meat which has been stored the longest.4. Only tenders which reach the intervention agencies concerned by 12 noon on 11 June 2002 shall be considered.5. Notwithstanding Article 8(1) of Regulation (EEC) No 2173/79, a tender must be submitted to the intervention agency concerned in a sealed envelope, bearing the reference to the Regulation concerned. The sealed envelopes must not be opened by the intervention agency before the deadline for submission as referred to in paragraph 4 has expired.6. Notwithstanding Article 8(2)(b) of Regulation (EEC) No 2173/79, tenders shall not indicate in which store or stores the products are held.Article 31. Member States shall provide the Commission with information concerning the tenders received not later than the working day following the deadline set for the submission of tenders.2. After the tenders received have been examined a minimum selling price shall be set for each product or the sale will not proceed.Article 4The security provided for in Article 15(1) of Regulation (EEC) No 2173/79 shall be EUR 120/t.Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 251, 5.10.1979, p. 12.(4) OJ L 248, 14.10.1995, p. 39.ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA I>TABLE>ANEXO II/BILAG II/ANHANG II/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II/ANNEX II/ANNEXE II/ALLEGATO II/BIJLAGE II/ANEXO II/LIITE II/BILAGA IIDirecciones de los organismos de intervenciÃ ³n/Interventionsorganernes adresser/Anschriften der Interventionsstellen/Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã /Addresses of the intervention agencies/Adresses des organismes d'intervention/Indirizzi degli organismi d'intervento/Adressen van de interventiebureaus/EndereÃ §os dos organismos de intervenÃ §Ã £o/Interventioelinten osoitteet/Interventionsorganens adresserESPAÃ AFEGA (Fondo EspaÃ ±ol de GarantÃ ­a Agraria) Beneficencia 8 E - 28005 Madrid TelÃ ©fono: (34) 916 47 65 00, 913 47 63 10; tÃ ©lex: FEGA 23427 E, FEGA 41818 E; fax: (34) 915 21 98 32, 915 22 43 87ITALIAAGEA (Agenzia Erogazioni in Agricoltura) Via Palestro, 81 I - 00185 Roma Tel. (39) 06 49 49 91; telex 61 30 03; telefax: (39) 06 445 39 40/06 445 19 58BUNDESREPUBLIK DEUTSCHLANDBLE (Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung) Postfach 180203, D - 60083 Frankfurt am Main Adickesallee 40 D - 60322 Frankfurt am Main Tel. (49-69) 15 64-704/772; Telex 411727; Fax (49-69) 15 64-790/791Ã STERREICHAMA-Agramarkt Austria Dresdner StraÃ ²e 70 A - 1201 Wien Tel. (43-1) 33 15 12 20; Fax (43-1) 33 15 12 97NEDERLANDMinisterie van Landbouw, Natuurbeheer en Visserij P/a LASER, ZuidoostSlachthuisstraat 71Postbus 965 6040 AZ Roermond Nederland Tel. (31-475) 35 54 44; fax (31-475) 31 89 39.